NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                        In the Matter of the Estate for:

                      NORMA MAE WADE, Deceased.
                    _________________________________

                     ROBERT BRIAN WADE, Appellant,

                                        v.

         MHP #3 LLC dba CONTEMPO TEMPE MHP, Appellee.

                             No. 1 CA-CV 14-0393
                               FILED 5-5-2015


           Appeal from the Superior Court in Maricopa County
                           No. PB2012-091166
            The Honorable Terri L. Clarke, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Christopher D. Graham, PLLC, Chandler
By Christopher D. Graham
Counsel for Appellant

Williams, Zinman & Parham, PC, Scottsdale
By Melissa Parham, Mark B. Zinman
Counsel for Appellee
                            WADE v. MHP #3
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Samuel A. Thumma joined.


C A T T A N I, Judge:

¶1            Robert Brian Wade appeals from the superior court’s denial
of his motion to vacate an order regarding title to a mobile home previously
owned by his mother. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Wade’s mother died in mid-April 2012. The sole asset in her
estate was a mobile home located on a rental space at Contempo Tempe
Mobile Home Park (“Contempo”). Wade was living with his mother at the
time of her death. Contempo thereafter evicted Wade because he did not
meet the minimum-age requirement for the mobile home park and was not
an approved resident.1 Contempo sent a termination notice for unpaid rent
to Wade’s mother’s last known address advising that the tenancy was
terminated for unpaid rent. The notice of termination was returned
undelivered. Contempo then published a notice of lien sale under Arizona
Revised Statutes (“A.R.S.”) § 33-1023.2 Contempo was the sole bidder at the
public sale in August 2012 and purchased the mobile home for $1,539, the
amount owed for unpaid rent and utilities.

¶3           Shortly thereafter, Wade initiated probate proceedings and
was appointed as personal representative of his mother’s estate. He
immediately sought a temporary restraining order to prevent transfer of the
mobile home’s title to Contempo and to permit him access to the mobile
home. The court declined to take any action on the request, however, after




1      Although Wade alleges he signed an attachment to his mother’s
lease and was a co-tenant, the record does not include any such document.

2     Absent material revisions after the relevant date, we cite a statute’s
current version.



                                     2
                             WADE v. MHP #3
                            Decision of the Court

determining that Wade was seeking the same relief in a separate civil case
that was still pending.3

¶4            Wade then moved to void the transfer of title on the basis that
the lien sale was invalid. The superior court granted the motion in April
2013, finding that Contempo’s lien for payment of rent accruing after
Wade’s mother’s death was invalid under the Arizona Landlord and
Tenant Act, which allows a landlord’s lien for rent “except to secure the
payment of rent accruing after the death . . . of the lessee.” A.R.S. § 33-
362(A). Contempo thereafter transferred title of the mobile home to the
estate and filed a claim against the estate in the amount of $6,850.71 for
unpaid rent, utilities, and back taxes.

¶5            Wade failed to appear at a scheduled hearing in June 2013.
The following month, at a show cause hearing regarding his non-
appearance, Wade informed the court that he had transferred title to the
mobile home to himself. The court ordered Wade to transfer title back to
his mother’s estate and file proof he had done so by July 23, 2013. The court
also ordered the Maricopa County Public Fiduciary (“Public Fiduciary”) to
investigate whether Wade should be removed as personal representative.
The court contemporaneously deemed allowed several creditor claims
against the estate totaling $21,417.79 (including Contempo’s claim for
$6,850.71).

¶6            In August 2013, the court suspended Wade as personal
representative because of his failure to file proof that he had transferred title
of the mobile home back to the estate. Contempo then filed a motion for
reconsideration of the court’s April 2013 ruling voiding the mobile home
lien sale. As of the date of another show cause hearing in September 2013,
Wade still had not filed proof that he had transferred title back to the estate,
and the court ordered him to do so by October 4.

¶7           The court subsequently appointed the Public Fiduciary as
successor personal representative of the estate and granted Contempo’s
motion for reconsideration. The court ruled that Contempo’s lien sale in
August 2012 was valid under the Arizona Mobile Home Parks Residential
Landlord and Tenant Act (A.R.S. § 33-1478(A)) (providing remedies when
a tenant abandons a mobile home on a mobile home space). The court thus
ordered that title to the mobile home be transferred to Contempo. The


3      The civil case was later dismissed with prejudice. See Wade v. MHP
#3, LLC, CV2012-011746 (Maricopa Cnty. Super. Ct. Dec. 6, 2012) (judgment
of dismissal).


                                       3
                            WADE v. MHP #3
                           Decision of the Court

Public Fiduciary did not take issue with the ruling and thereafter filed a
motion for discharge of personal representative in December.

¶8            In late-January 2014, Wade filed a motion to vacate the order
reinstating the lien sale, noting that he was an “heir to the mobile home”
and that he had lived in the mobile home with his mother. The superior
court denied the motion, rejecting Wade’s argument that the Arizona
Landlord and Tenant Act, rather than the Arizona Mobile Home Parks
Residential Landlord and Tenant Act was controlling. The court further
held that Wade would not be entitled to relief in any event because creditor
claims against the estate (totaling over $21,000) exceeded the value of the
mobile home, which Wade’s counsel agreed was worth $10,000 at most.

¶9           Wade timely appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(9).

                               DISCUSSION

¶10           Wade argues that the superior court erred by denying his
motion to vacate, and he raises several issues relating to the lien sale,
including that the superior court improperly applied the Arizona Mobile
Home Parks Residential Landlord and Tenant Act instead of the Arizona
Landlord and Tenant Act. Wade also makes equitable arguments relating
to Contempo’s conduct in going forward with the lien sale. Wade has not
established, however, that he has standing to pursue claims relating to the
mobile home, and in any event, he has not established any conceivable
prejudice resulting from the superior court’s ruling in light of undisputed
evidence that creditor claims against the estate far exceeded the value of the
mobile home, which is the only asset Wade asserts should have been in the
estate.

¶11            Wade’s filings in the superior court and on appeal assert that
his mother’s mobile home should be part of her estate and that the court
erred by upholding the validity of the lien sale. But Wade was removed as
personal representative of the estate prior to the court’s October 2013 ruling
finding the lien sale to be valid, and no one representing the estate has
challenged that ruling. Accordingly, Wade’s claims fail for lack of standing.
See, e.g., A.R.S. § 14-3711 (authorizing the personal representative of an
estate to acquire and dispose of estate assets).4


4     In the event a personal representative has not properly handled
claims on behalf of an estate, the remedy for a beneficiary is an action



                                      4
                             WADE v. MHP #3
                            Decision of the Court

¶12           Furthermore, even assuming Wade had standing to assert
claims relating to the administration of his mother’s estate, his claims fail
because he has not established that he has been aggrieved by the court’s
ruling. “An appeal may only be taken by a party aggrieved by the
judgment.” In re Estate of Freidman, 217 Ariz. 548, 551, ¶ 9, 177 P.3d 290, 293
(App. 2008); see also ARCAP 1(d) (“Any party aggrieved by a judgment may
appeal as provided under Arizona law and by these Rules.”). “A party is
‘aggrieved’ if the judgment ‘denies that party some personal or property
right or imposes on that party some substantial burden or obligation.’” Id.
(quoting Kerr v. Killian, 197 Ariz. 213, 216, ¶ 10, 3 P.3d 1133, 1136 (App.
2000)).

¶13           Here, the creditor claims against the estate exceeded $21,000,
and it is undisputed that the mobile home was worth at most $10,000. As
the superior court noted, because creditor claims far exceeded the value of
the mobile home, Wade would not benefit even if he were granted the relief
requested. See A.R.S. § 14-3805 (“Debts and taxes” have priority over all
claims other than funeral expenses and costs and expenses of
administration). Accordingly, Wade is not an aggrieved party, and his
claims against Contempo fail.5

¶14          As the prevailing party, Contempo is entitled to its costs on
appeal upon compliance with ARCAP 21. Although Contempo seeks an
award of its attorney’s fees under A.R.S. § 12-349, in our discretion, we
decline to award fees.




against the personal representative, not against a party alleged to have
improperly pursued a claim against the estate. See A.R.S. § 14-3712.

5     Because we conclude Wade is not an aggrieved party, we do not
address his remaining arguments.



                                      5
                          WADE v. MHP #3
                         Decision of the Court

                           CONCLUSION

¶15        Based on the foregoing, we affirm the superior court’s order
denying Wade’s requested relief.




                                 :ama




                                  6